Case 1:19-cv-00282-DDD-NRN Document 27-1 Filed 08/16/19 USDC Colorado Page 1 of 7




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

       Case No. 1:19-cv-00282-DDD-NRN

       SHELLY STUBBS, an individual

                      Plaintiff,
       v.

       KRATOS RT LOGIC, INC., a Delaware corporation,

                      Defendant.


                       JOINT STATEMENT REGARDING DISCOVERY DISPUTE


              Defendant, Kratos RT Logic, Inc. (“KRTL” or the “Company”), and Plaintiff, Shelly

       Stubbs, by and through their undersigned counsel, respectfully submit the following Joint

       Statement Regarding Discovery Dispute, pursuant to Judge Neureiter’s Practice Standards.

  I.          KRTL’s Position

              To date, KRTL has afforded Ms. Stubbs four extensions of time to provide her responses

       to KRTL’s Discovery Requests. See Exhibit 1 (KRTL’s Discovery Requests). Her responses

       were initially due approximately 2 ½ months ago, but have still not been served. Ms. Stubbs’

       failure to comply with her discovery obligations has impeded KRTL’s ability to defend against

       Ms. Stubbs’ claims and is causing a cascading delay of discovery in this case. Thus, KRTL

       respectfully submits that the Court should compel Ms. Stubbs to respond to KRTL’s Discovery

       Requests within one week, and, if Ms. Stubbs fails to comply, dismiss this case with prejudice.

              On May 1, 2019, the Court entered a Scheduling Order, which sets a discovery cut-off of

       November 15, 2019. (Doc. No. 17 at § 9(b).)
Case 1:19-cv-00282-DDD-NRN Document 27-1 Filed 08/16/19 USDC Colorado Page 2 of 7




          On May 6, 2019, the parties each served written discovery requests upon the other. Thus,

   each side’s responses to the other’s discovery requests were initially due on June 5, 2019.

          On May 31, 2019, the parties stipulated to a 21-day mutual extension of time to submit

   responses to their written discovery requests, which extended the time for each to respond to the

   other’s discovery requests to June 26, 2019. (Doc. No. 23).

          On the afternoon of June 26, 2019, Ms. Stubbs’ counsel, Ms. Beckman, requested a

   second extension to exchange discovery responses to July 3, 2019. Ms. Beckman indicated that

   Mr. Stubbs’ son had been hospitalized, which had delayed her ability to gather information to

   respond to discovery requests. KRTL immediately agreed to the extension. See Exhibit 2.

          On the morning of July 3, 2019, KRTL’s counsel e-mailed Ms. Beckman to confirm that

   discovery responses were still set to be exchanged that day. That afternoon, Ms. Beckman

   requested a third extension to July 17, 2019, again indicating that Ms. Stubbs’ son’s medical

   condition necessitated the extension. KRTL again agreed to the extension. Id.

          On the morning of July 17, 2019, KRTL’s counsel inquired whether Ms. Stubbs would be

   serving her discovery responses that day. Ms. Beckman then called KRTL’s counsel and

   requested a fourth extension. After considering Ms. Stubbs’ fourth request for an extension,

   KRTL responded via e-mail that it would be agreeable to an extension if the parties could agree

   on how discovery would proceed over the next few months. Specifically:




                                                   2
Case 1:19-cv-00282-DDD-NRN Document 27-1 Filed 08/16/19 USDC Colorado Page 3 of 7




              1. Ms. Stubbs would agree to sit for an independent medical examination (an
                 “IME”) sometime in the first half of September 2019; 1

              2. The IME would occur before Ms. Stubbs’ deposition; and

              3. Ms. Stubbs’ deposition would occur before any other depositions held in this case.

   Given the discovery cut-off was four months away and the difficulties that Ms. Stubbs to date

   had demonstrated with meeting deadlines, KRTL felt these terms were appropriate to ensure that

   it could conduct discovery relating to its defenses within the discovery period. Plaintiff agreed to

   these terms, and the parties agreed to exchange discovery responses on August 7, 2019. The

   parties also thereafter agreed that Ms. Stubbs’ IME would occur on September 11, 2019. 2

          Over the days leading up to August 7, 2019, counsel for KRTL e-mailed and called

   counsel for Ms. Stubbs multiple times to confirm that she would meet the August 7 deadline.

   During these communications, KRTL’s counsel specifically noted that KRTL required the

   medical and psychotherapy releases (the “Releases,” see Ex. 1 at Ex. B & C), which were

   appended to its Discovery Requests, as soon as possible so that Ms. Stubbs’ medical providers


   1
     KRTL requires an IME here because Ms. Stubbs alleges she is disabled and that KRTL failed
   to reasonably accommodate her disability. KRTL generally denies these allegations, and lacks
   information about Ms. Stubbs’s current medical and/or psychological conditions, as well as the
   nature, extent, or cause of any of Ms. Stubbs’s past or current medical and/or psychological
   limitations. See Answer to First Amended Complaint (Doc. No. 22) ¶ 110. KRTL further denies
   that Ms. Stubbs is a qualified individual with a disability and that Ms. Stubbs’ requested
   accommodations were reasonable. See id. at p.38, Defenses & Affirmative Defenses, at ¶¶ 26,
   28. Therefore, Ms. Stubbs’ medical and/or psychological condition is in controversy. See Fed. R.
   Civ. P. 35(a) (“The court where the action is pending may order a party whose mental or
   physical condition . . . is in controversy to submit to a physical or mental examination by a
   suitably licensed or certified examiner.”).
   2
     KRTL intends to submit a motion for an IME, as required by Fed. R. Civ. P. 35. Ms. Beckman
   has indicated that this motion will be unopposed. KRTL has not yet submitted the motion
   because it “must specify the time [and] place . . . of the examination,” id. 35(a)(2), and, as
   discussed below, it is unclear whether the IME will in fact occur on September 11 due to Ms.
   Stubbs’ continuing failure to participate in discovery.


                                                    3
Case 1:19-cv-00282-DDD-NRN Document 27-1 Filed 08/16/19 USDC Colorado Page 4 of 7




   would release her medical files. KRTL’s expert requires these files in order to prepare for the

   IME on September 11, 2019. Given that the period between August 7 and the agreed-upon date

   of September 11 for the IME was relatively short—Ms. Stubbs’ medical providers would have to

   produce the files pursuant to a subpoena, and KRTL’s expert would then need sufficient time to

   review the files—KRTL wanted to ensure that Ms. Stubbs would provide the releases by August

   7. However, counsel for Ms. Stubbs did not respond.

          Unfortunately, on August 7, 2019, Ms. Stubbs did not serve her responses to the

   Discovery Requests, nor did she provide the Releases. Per the parties’ agreement, KRTL served

   its responses to Ms. Stubbs’ discovery requests on August 7.

          On August 8, 2019, KRTL’s counsel e-mailed counsel for Ms. Stubbs to confer on a

   motion to compel relating to her client’s delinquent discovery responses. See Exhibit 3. In the

   conferral e-mail, KRTL reiterated that, besides not responding to KRTL’s Discovery Requests,

   Ms. Stubbs also had not returned the Releases. Leaving aside the fact that Ms. Stubbs’ failure to

   timely provide responses to KRTL’s Discovery Requests violates the Federal Rules, it also has

   caused a logjam for all discovery: the parties have agreed that Ms. Stubbs’ IME will occur before

   deposition discovery, but the IME cannot occur if Ms. Stubbs does not respond to the Discovery

   Requests.

          Counsel then spoke telephonically on Friday, August 9, 2019. During the call, Ms.

   Beckman indicated that she still had not received the documents from her client she required to

   respond to KRTL’s Discovery Requests, nor had she obtained the Releases. She indicated she

   would endeavor to get the documents by early in the week of August 12. However, to date, Ms.

   Stubbs has not provided any responses to KRTL’s Discovery Requests, including the Releases.




                                                  4
Case 1:19-cv-00282-DDD-NRN Document 27-1 Filed 08/16/19 USDC Colorado Page 5 of 7




          KRTL is sympathetic to Ms. Stubbs’ personal issues, which is why the Company

   repeatedly agreed to her requests for extensions of time. However, KRTL has been very

   accommodating to Ms. Stubbs, and her failure to respond at all to the Company’s Discovery

   Requests—even something as simple as providing her signature to the Releases—is impeding

   KRTL’s ability to defend against Ms. Stubbs’ claims. Thus, KRTL requests that the Court

   compel Ms. Stubbs to respond in full 3 to KRTL’s Discovery Requests, including returning the

   Releases, within one week. Additionally, KRTL respectfully requests that the Court sanction

   Ms. Stubbs to pay KRTL’s reasonable expenses incurred in conferring with Ms. Stubbs’ counsel

   since June 26 and in making this application, including its attorneys’ fees, under Rule 37(a)(5).

          Should Ms. Stubbs not meet this deadline, KRTL submits that Ms. Stubbs’ claims should

   be dismissed for failure to comply with her discovery obligations and to comply with a court

   order. See Stransky v. Healthone of Denver, Inc., No. 11-CV-2888-WJM-MJW, 2014 WL

   2993705, at *2 (D. Colo. July 3, 2014) (dismissing claims of plaintiffs who “failed to comply

   with the court’s order concerning providing the discovery responses”). Dismissal of Plaintiff’s

   claims would be warranted Rule 37(b)(2)(A), Rule 41.1(b), Local Rule 41.1, and the Court’s

   inherent power. See AdvantEdge Business Group v. Thomas E. Mestmaker, 552 F.3d 1233, 1236

   (10th Cir. 2009) (“A district court undoubtedly has discretion to sanction a party for failing to

   3
     Having failed to timely respond to the Discovery Requests, Ms. Stubbs has waived her
   objections (if any) to the interrogatories and requests for production, and admitted the requests
   for admission, in KRTL’s Discovery Requests. See Fed. R. Civ. P. 33(b)(4) (“Any ground not
   stated in a timely objection is waived unless the court, for good cause, excuses the failure.”);
   Fed. R. Civ. P. 36(a)(3); Pham v. Hartford Fire Ins. Co., 193 F.R.D. 659, 661 (D. Colo. 2000)
   (“A matter is admitted unless, within 30 days after being served, the party to whom the request is
   directed serves on the requesting party a written answer or objection addressed to the matter and
   signed by the party or its attorneys.”). Considering the multiple extensions KRTL afforded Ms.
   Stubbs and her continued failure to participate in discovery, good cause to excuse Ms. Stubbs’
   delinquency does not exist.


                                                    5
Case 1:19-cv-00282-DDD-NRN Document 27-1 Filed 08/16/19 USDC Colorado Page 6 of 7




       prosecute or defend a case, or for failing to comply with local or federal procedural rules.”)

       (internal quotation marks and citation omitted); Edmond v. Broadmoor Hotel, Inc., No. 13-CV-

    03262-RBJ-KLM, 2015 WL 1598063, at *4 (D. Colo. Apr. 8, 2015) (dismissing action under

    Local Rule 41.1 where plaintiff “has refused to engage in discovery,” among other deficiencies).

 II.          Ms. Stubbs’s Position

              Both Parties submitted discovery requests on the same day, May 6, 2019. Thereafter,

    both Parties stipulated to a 21-day mutual extension of time to submit their written discovery

    requests. On June 26, 2019, undersigned counsel notified KRTL’s counsel that Ms. Stubbs’ son

    was hospitalized and requested one (1) additional week to respond to the discovery requests.

    KRTL agreed to another mutual extension on July 17th. On July 17th, KRTL’s counsel responded

       that it would be agreeable to an extension if the parties could agree on how discovery would

       proceed over the next few months, stating that responses/documents would be exchanged

       “sometime in July-mid-August.” Ms. Stubbs agreed to sit for an independent medical

       examination (“IME”), to occur before her deposition and that her deposition would occur first.

       Undersigned counsel responded with August 7th as a proposed date for responses but never

       received confirmation from KRTL’s counsel. The Parties also thereafter agreed that Ms. Stubbs’

       IME would occur on September 11, 2019. 4 On August 6, 2019, KRTL’s counsel requested an

       extension of time for the proposed expert’s report, to which Ms. Stubbs agreed.

              KRTL served its responses to Ms. Stubbs’ discovery requests on August 7, but did not

       provide any documents. On Friday August 8th, KRTL’s counsel sent an email conferring on a

       motion to compel. Therein, counsel agreed to provide the releases by Wednesday, August 14th.

       4
        The IME has not yet been approved by the Court and the Judge has ultimate discretion on
       whether or not to order this type of examination.


                                                      6
Case 1:19-cv-00282-DDD-NRN Document 27-1 Filed 08/16/19 USDC Colorado Page 7 of 7




   That afternoon, at 3:59, KRTL’s counsel emailed the undersigned counsel noting that

   Wednesday, August 14th would not work and instead requesting the responses by Monday,

   August 12th. Undersigned counsel responded on Sunday, August 11th, noting that she would try

   to have the releases returned by the newly requested date. Ms. Stubbs is newly re-employed and

   has very limited access to outside email at work. Ms. Stubbs went to see a notary at her bank on

   Tuesday, August 13th; however, the bank was inexplicably not open on that day. Ms. Stubbs’ son

   remains hospitalized for mental concerns and suicidal tendencies. Ms. Stubbs is infrequently able

   to use the computer at home and is working diligently to return the requested items. Ms. Stubbs

   is appreciative of KRTL’s patience in this matter; however, the medical issues of her son are

   beyond her control and provide good cause for her delays. Ms. Stubbs’ requests that the Court

   allow her three (3) weeks to provide her responses, as well as deny KTRL’s request for dismissal

   of her litigation and request for attorney fees. See, Rule 37(a)(5)(A)(ii). Ms. Stubbs is not

   refusing to engage in discovery but needs additional time to comply with the requirements given

   the tumultuous, unexpected issues in her personal life.



  s/ Kate W. Beckman                                    s/ David C. Gartenberg
  Bryan E. Kuhn                                         Erin A. Webber
  Kate W. Beckman                                       David Charles Gartenberg
  1660 Lincoln St., Suite 2330                          LITTLER MENDELSON, P.C.
  Denver, CO 80264                                      1900 Sixteenth Street, Suite 800
  Telephone: 303.424.4286                               Denver, CO 80202
  Bryan.Kuhn@beklegal.com                               Telephone: 303.629.6200
  Kate.Beckman@beklegal.com                             ewebber@littler.com
                                                        dgartenberg@littler.com
  Attorneys for Plaintiff
                                                        Attorneys for Defendant




                                                   7
